Citation Nr: 1524281	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-06 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a left hip disorder and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for a left wrist disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1978 to October 1997.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In April 2015, the Veteran cancelled a previously requested videoconference hearing in connection with the appeal.  Thus, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).
The reopened issues of service connection for a left hip disorder and a left wrist disorder are addressed in the REMAND portion of the decision below and will be REMANDED.


FINDINGS OF FACT

1.  In October 2009, the RO determined that new and material evidence had not been received sufficient to reopen service connection for a left hip disorder because the Veteran had not provided evidence of a diagnosed left hip disorder that could be related to service.  This is the last final denial on this issue.

2.  Evidence received since the October 2009 rating decision relates to the previously unestablished fact of continuous left hip pain since service.  

3.  In September 2006, the RO denied service connection for a left wrist disorder, on the bases that there was no chronic condition incurred or aggravated during service, no continuity of treatment for the condition since service separation, and no evidence that the left wrist disorder was related to service or secondary to a service-connected disability.  This is the last final denial on this issue.

4.  Evidence received since the September 2006 rating decision relates to a previously unestablished fact of a medical opinion linking the left wrist disorder to an in-service injury.  


CONCLUSIONS OF LAW

1.  The October 2009 rating decision denying service connection for a left hip disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen service connection for a left hip disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The September 2006 rating decision denying service connection for a left wrist disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  New and material evidence has been received to reopen service connection for a left wrist disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Left Hip

In October 2009, the RO determined that new and material evidence had not been received sufficient to reopen service connection for a left hip disorder.  The RO explained that service connection had previously been denied in a September 2006 rating decision on the bases that no chronic left hip disorder was shown to have been due to service, and the Veteran had not provided evidence of a diagnosed left hip disorder that could be related to service.  In October 2009, he was notified of the rating decision and provided notice of the procedural and appellate rights.  He did not perfect the appeal and the decision became final.  

Since the October 2009 rating decision, additional statements from the Veteran have been associated with the record, which include his competent report, including in a November 2014 VA examination, that he has had continuous left hip pain since service.  His statement is presumed credible for the purposes of reopening the claim.  The evidence of continuous left hip pain since service is new to the file, addresses the ground of the prior denial (i.e., no nexus between the left hip disorder and service), and raise a reasonable possibility of substantiating the claim.  

For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a left hip disorder. 

Left Wrist

In September 2006, the RO denied service connection for a left wrist disorder on the bases that there was no chronic disorder incurred or aggravated during service, no continuity of treatment for the disorder since service separation, and no evidence that the left wrist disorder was related to service or secondary to a service-connected disability.  In September 2006, the Veteran was notified of that rating decision and provided notice of the procedural and appellate rights.  He did not appeal within one year of that notice and no additional pertinent evidence was received within one year of that notice; therefore, the September 2006 rating decision became final. 
  
Since the September 2006 rating decision, additional VA treatment records have been associated with the record, which include medical opinions from treating VA medical providers that link the Veteran's left wrist disorder to service and/or a prior trauma.  Specifically, a March 2012 VA primary care note reflected that he has known osteoarthritis with degenerative joint disease in the left wrist from a prior military experience and a February 2009 VA rheumatology note indicated that he had psoriatic arthropathy and traumatic arthritis of the left wrist.  

The medical opinions are new to the file, address the ground of the prior denial (i.e., no nexus between the left wrist disorder and service), and raise a reasonable possibility of substantiating the claim.  

For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a left wrist disorder.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal to the extent that the claims are being reopened.  

Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  



ORDER

New and material evidence having been received, the application to reopen the service connection claim for a left hip disorder is granted.

New and material evidence having been received, the application to reopen the service connection claim for a left wrist disorder is granted.
 

REMAND

Having reopened the claims, the Board finds that a remand is needed.

Left Hip.  The issue of service connection for a left hip disorder is remanded for a supplemental VA medical opinion.  Although the Veteran underwent an examination in connection with the appeal in November 2014, the opinion is inadequate for the following reasons.  First, the examiner did not address the significance of the noted impression of trochanter bursitis in June 1991 or the notation of left greater trochanteric bursitis status post crush injury on the September 1994 service report of medical history.  

Next, the examiner did not address the significance of in-service complaints of left hip pain in October 1996 and April 1997, or the significance of the March 2004 VA X-ray report for the left hip noting that the calcifications demonstrated on X-ray, which include multiple adjacent calcifications within the subcutaneous tissues about the lateral left thigh, "may be dystrophic in nature and related to prior trauma."  Further, the examiner diagnosed the Veteran with mild degenerative joint disease of the left hip and psoriatic arthritis but did not address the diagnosis of left greater trochanteric bursitis included in a July 2013 VA rheumatology note.  For these reasons, a remand for a supplemental VA medical opinion is needed.  

Left Wrist.  The now reopened issue of service connection for a left wrist disorder is remanded for an examination with a medical opinion.  Specifically, there is evidence of left wrist injury prior to service.  On the March 1978 enlistment Report of Medical History, the Veteran reported a history of left wrist fracture in 1966 with no sequelae.  Also, on the January 1988 examination, which was performed before the October 1990 helicopter accident, there is evidence of left wrist scars on the ventral aspect.  The record also shows evidence of an in-service left wrist injury resulting from the October 1990 helicopter accident.  No medical examination has been provided to the Veteran, however, and the evidence of record is insufficient to decide the appeal; therefore, a remand is needed.      

Accordingly, the reopened issues of service connection for a left hip disorder and a left wrist disorder are REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the November 2014 examiner who examined the Veteran's left hip disorder (or another appropriate medical professional).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should state, for each diagnosis, including left greater trochanteric bursitis, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any current left hip disorder had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein.  The examiner should explain the answer.  

For the purpose of providing the medical opinion, the examiner should assume that the Veteran has had continuous left hip pain since service.  

The examiner should also address the significance of the following:

* the diagnosis of left greater trochanteric bursitis included in a July 2013 VA rheumatology note

* the noted impression of trochanter bursitis in June 1991 (i.e., during service)

* the notation of left greater trochanteric bursitis status post crush injury on the September 1994 service report of medical history

* in-service complaints of left hip pain in October 1996 and April 1997

* the March 2004 VA x-ray report for the left hip noting that the calcifications demonstrated on x-ray, which include multiple adjacent calcifications within the subcutaneous tissues about the lateral left thigh, "may be dystrophic in nature and related to prior trauma." 

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Schedule the Veteran for appropriate examination to assess the current nature and etiology of the left wrist disorder.  All relevant documents should be made available for review.  

Based on review of the appropriate records and interview and examination of the Veteran, the examiner should offer the following opinion: 

* Was the preexisting left wrist fracture clearly and unmistakably (i.e., obvious and manifest) not aggravated (permanent worsening beyond normal progress) during the period of active service?  Please explain the answer.

For the purpose of providing the medical opinion, assume that the Veteran injured the left wrist during the in-service helicopter accident in October 1990. 

In answering the question, the examiner should review all evidence of record, including the Veteran's reports and history, not just medical documents.  In responding to these questions, the examiner should note that temporary or intermittent flare-ups of a pre-existing disease are not sufficient to be considered "aggravation in service" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

3.  Thereafter, readjudicate the issues on appeal.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


